Exhibit 10.1

AMENDMENT TO THE AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

WHEELER REIT, L.P.

AMENDED DESIGNATION OF ADDITIONAL SERIES D

CUMULATIVE CONVERTIBLE PREFERRED UNITS

December 1, 2016

Pursuant to the Amended and Restated Agreement of Limited Partnership of Wheeler
REIT, L.P., as amended (the “Partnership Agreement”), the General Partner hereby
amends the Partnership Agreement as follows:

1. Designation and Number. The number of authorized Series D Preferred Units
shall be 4,000,000.

2. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms. Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Partnership Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

GENERAL PARTNER:

WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland real estate

investment trust

By:  

/s/ Jon S. Wheeler

Name:   Jon S. Wheeler Title:   Chairman and Chief Executive Officer

[Signature page for Amendment re: Series D Preferred Units - December 2016]